Citation Nr: 1003580	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 until 
October 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record reflects that additional development 
is necessary.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This is a case in which the Veteran's service records are not 
in evidence.  In cases where the Veteran's service records 
are unavailable through no fault of the Veteran, there is a 
heightened obligation to assist the Veteran in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claim in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the Veteran's 
service treatment records have been destroyed or lost, the 
Board is under a duty to advise the Veteran to obtain other 
forms of evidence, such as lay testimony, employment 
examinations, pharmacy records and insurance examination 
reports. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

While the Veteran was previously advised that his service 
treatment records were unavailable and informed that he could 
submit alternate sources of evidence, he was never afforded a 
VA examination.  Under the duty to assist, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4).

In the present case, the Veteran has provided a May 2008 
private treatment record, which appears to reveal bilateral 
hearing loss; however, no audiometric threshold findings were 
provided and although speech recognition threshold scores 
were included it is unclear if these were performed pursuant 
to the Maryland CNC.  In other words, it is unclear whether 
the Veteran has a hearing loss disability as defined by 
38 C.F.R. § 3.385.

Additionally, the May 2008 private record noted a history of 
noise exposure during service, and concluded it was very 
likely that the hearing loss was related to the noise 
exposure incurred during service.  The physician also 
suggested the Veteran's tinnitus was related to the hearing 
loss.  In a separate May 2008 letter the physician indicated 
the Veteran had hearing loss and tinnitus that were more 
likely related to the noise exposure during service.  
However, the examiner failed to provide any rationale for 
these conclusions.  Specifically, there was no discussion of 
how an event that occurred so long ago was manifesting the 
current symptomatology in the Veteran's particular case, 
particularly in light of the absence of clinical evidence in 
the interim.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999)(holding that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

Accordingly, the Veteran should be afforded a VA examination 
to determine whether or not the Veteran has a current 
disability under 38 C.F.R. § 3.385 and determine whether any 
current hearing loss and tinnitus are related to any incident 
of the Veteran's active service. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran shall be afforded an 
audiological examination to assess whether 
the Veteran has hearing loss and tinnitus 
within the meaning of VA regulations.  Any 
and all indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and records of treatment 
for hearing loss and/or tinnitus.  

The examiner shall opine whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current 
hearing loss and/or tinnitus is related to 
claimed in-service acoustic trauma.  If 
the results of audiological testing are 
not valid for rating purposes, the 
examiner shall provide a complete 
explanation concerning such a finding.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



